Title: Frederick A. Mayo to Thomas Jefferson, 7 January [1819]
From: Mayo, Frederick A.
To: Jefferson, Thomas


          
            Respected Sir
            Richmond 
              the 7. Janu: 1818 1819
          
          Should have written before to your honour, but supposed it best to delay till all the books had been received, which has been done in good Order
          As it respects the direction given in your honours former letters, I shall be as  particular as posseable, and do sincerely hope that Virginia will stant stand equal with other States, as it respects the execution of workmanship in the Line of my profession which will give pleasure
          
            to Your Most Obedient & humble Servant
            Frederick A Mayo
          
        